DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 03/08/22 has been acknowledged.
Applicant amended Claim 1 by incorporating allowable matter of Claim 4 into Claim 1, amended Claims 5-7 and 11, and cancelled Claims 3-4.

Status of Claims
Claims 1, 2, and 5-14 are examined on merits herein.

Allowable Subject Matter
Claims 1, 2, and 5-14 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious the following limitation: “stoichiometric silicon nitride has a wall thickness within a range of from about 5A to about 30A”, in combination with other limitations of the claim.
Re Claim 8: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 8 as: “said volume of the conductively doped 
Re Claim 11: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 11 as: “said volume being within a range of from about 1 volume percent of the semiconductor channel material to about an entirety of the semiconductor channel material”, in combination with other limitations of the claim. 
Re Claims 2, 5-7, 9-10, 12-14: Claims 2, 5-7, 9-10, and 12-114 are allowed due to dependency on one of independent Claims 1, 8, or 11.
The prior arts of record include: Kim et al. (US 2013/0270631), Lee et al. (US 2017/0012051), Yamazaki et al. (US 2014/0027763), Inoue et al. (EP 2879183), Dittmar et al. (US 2015/0162385), Zhang et al. (US 2013/0309808), and Hayashi (US 2010/0148171).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/15/22